Appeal from order denying application of appellant to enforce its order requiring respondent to cease and desist from certain unfair labor practices and to reinstate an employee. Order reversed on the law, with $10 costs and disbursements, and the motion granted, without costs. Presumption of regularity, sufficiently appears from the record {Matter of Marcellas, 165 N. Y. 70, 77) to warrant a finding that petitioner based its determination on the testimony which had been taken and that, in opposing the application for an enforcement order, respondent not only failed to claim the contrary but expressly admitted that it had no quarrel with the statement of the proceedings contained in the petition. Personal examination by each member of the Labor Relations Board of all the testimony as a prerequisite to a determination is not an essential. For many reasons such a reading of all of the record might be a labor of supererogation. {National Labor Relations Board v. Biles Coleman L. Co., 98 F. 2d 16, 17.) The members ef the Labor Relations Board are entitled to avail themselves of the services of competent assistants in the sifting and analyzing of the proof. {Morgan V. United States, 298 TJ. S. 468, 481 — 482; Matter of Elite Dairy Products V. Ten Eyck, 271 N. Y. 488, 496, 497, 498; National Labor Relations Board V. Baldwin L. Works, 128 F. 2d 39, 46-47.) Questions of fact were presented and the determination of the petitioner is conclusive. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [188 Misc. 549.]